 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Kroger Co., its officers,agents,successors, andassigns,shall:1.Cease and desist from:(a)Refusing to bargaincollectively with AmalgamatedMeat Cutters and Butcher Workmen of North America,LocalUnionNo. 430,AFL-CIO, as the exclusivebargaining representative of its employees by refusing to.furnish to the Union or its agents information with respecttoRespondent'sO.R. program relied upon by theRespondent in determining anticipated workloads in themeat departments of its Dayton division and in allocatingemployee working hours to those departments,and thedata upon which the O.R. program is based.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirrights guaranteed in Section7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policiesof the Act:(a) Furnish to the Union,upon request, the informationand data described in paragraph 1(a) above.(b)Post at its stores in the Dayton,Ohio,division,copies of the attached notice marked"Appendix."tsCopies of said notice, to be furnished by the RegionalDirector for Region 9, after beingduly signed by therepresentative shall be postedby theRespondent,immediately upon receipt thereof,and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shallbe taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith."'the exercise of their rights under the law to form, join,orassistany labor organization,or to bargaincollectively through representatives of their choosing,or to engage in concerted activities for their mutualaid or protection.WE WILL,upon request,furnish to AmalgamatedMeat Cutters and ButcherWorkmen of NorthAmerica, Local Union No. 430, AFL-CIO, or itsagents, information concerningthe Company's O.R.program.THE KROGER CO.(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor complaince with its provisions, they may communicatedirectlywith the Board's Rgional Office, Room 2407,Federal OfficeBuilding,550 Main Street, Cincinnati, Ohio45202, Telephone 684-3686.Congreso De Uniones Industriales De PuertoRico,Ind.andGayleyRico CompanyCongreso De Uniones Industriales De PuertoRico,Ind.andBayamon Transport Service.Cases 24-CB-570 and 24-CB-571.'''In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order."'" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read: "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Rcommended Order of a Trial Examinerof the National Labor Relations Board,and in order toeffectuate the policies of the NationalLaborRelationsAct, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively withAmalgamated Meat Cutters and Butcher Workmen ofNorth America, Local Union No. 430, AFL-CIO, astheexclusivebargaining representative of ouremployees by refusing to furnish to it or its agentsinformationwith respect to the Company's O.R.program usedby the Companyindetermininganticipatedworkloads in its Dayton division meatdepartments and in allocating employee work hours tothose departments,and also the data upon which theO.R. program is based.We will not in any like or related mannerinterfere with,restrain, or coerce our employees inMarch 17,1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn November 30, 1966, Trial Examiner John G.Gregg issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease.and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged incertain other alleged unfair labor practices, andrecommendeddismissalofsuchallegations.Thereafter, the General Counsel filed exceptions tothe Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions,163 NLRB No. 60 CONGRESO DE UNIONES INDUSTRIALES DE PUERTO RICO449and recommendations of the Trial Examiner,exceptplant in violation of Section 8(b)(1)(A)of the Nationalas modified below.'LaborRelationsAct.TheRespondent denies theORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Congreso DeUniones Industriales De Puerto Rico, Ind., itsofficers,agents, and representatives,shall take theactionsetforthintheTrialExaminer'sRecommended Order, as so modified.'In the absence of any exception thereto, we adoptpro formatheTrialExaminer'sfindings and conclusions that in 11instances, as alleged in the complaint, the Respondent violatedSection 8(b)(1)(A) of theAct, including acts of violence,threats ofviolence, and damage to propertyThe General Counsel exceptsto the TrialExaminer'sfinding that the evidence did notsufficiently establish a 12th allegation that Respondent stonedemployee Cintron's house, and his consequent recommendationthat this additional allegationof Section 8(b)(1)(A)conduct bedismissed. In so finding,the TrialExaminer relied,at least inpart,on his"observation of the demeanor of the witnesses."Under the Board'sestablished policy not to overrule a TrialExaminer's credibility findings unless a clear preponderance ofall the relevant evidence convinces us that they were incorrect,we findinsufficient basis for disturbing the Trial Examiner'scredibilityfindings on this issueStandard Dry Wall Products,Inc,91 NLRB544, enfd. 188F.2d 362 (C A. 3). Moreover, suchfinding of an additional damage to property violation of Section8(b)(1)(A),urged by the General Counsel, would appear to besomewhat cumulative,and in any event iscovered by the broadorder hereinThe General Counsel excepts to the TrialExaminer's failure toorder that the notice be posted in both English and Spanish, inview of the widespread usage of Spanish in Puerto Rico,and theBoard'sconsequent recognition of the necessity for postingnotices in both Spanish and English in Puerto Rico We find meritinthisexception,and hereby amend Section2(a)of theRecommendedOrder accordinglySeeCall, Burnup,and Sims,Inc, 159 NLRB 1661;PuritanaManufacturingCorporation,159NLRB 518 The GeneralCounsel also excepts to an alleged failureof the TrialExaminer to recommend a notice expressed in simpleand readily understandable language, in conformity with theBoard's Decision inBilyeu MotorCorp,161 NLRB 982 As thenotice appears to be expressed in such language with respect tothe violations found in this case, and asthe GeneralCounsel hasfailed to specify in what respects the notice should be modified,we find no merit in this exception.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHNG. GREGG,Trial Examiner:Uponcharges filed onMay 11,1966,by GayleyRico Company, and May 24,1966,by Bayamon Transport Service, the Regional Director forRegion 24 issued an order consolidating these cases forhearing and issued a consolidated complaint dated July 29,1966,against Congreso De Uniones Industriales De PuertoRico, Ind., hereinafter referred to as the Respondent. Insubstance the complaint alleges that during the course of astrike,Respondent by its officers and agents engaged in,or encouraged and incited strikers and picketers to engagein, acts of restraint and coercion against employees andother persons who were desirous of enteringGayley'scommission of any unfair labor practices.Pursuant to appropriate notice, hearing was held beforeme in Santurce,Puerto Rico, on September 12,13, and 14,1966.All parties were represented and participated in thehearing and were afforded the right to present evidence, toexamine and cross-examine witnesses,toofferoralarguments,and to file briefs.Briefs were filed by theGeneralCounsel,theChargingParties,and theRespondent,and have been carefully considered.Upon the entire record in this case and from myobservation of the demeanor of the witnesses as theytestified,the following findings of fact,conclusions of law,and recommendations are made:1.THE BUSINESS OF THE EMPLOYERSGayley Rico Companyis a corporation duly organizedunder,and existingby virtue of, the laws of the State ofVirginia,maintains its principaloffice,plant,and place ofbusiness at Barrio Palmas,Catano,Puerto Rico, and isengaged in the manufacture,sale, and distribution ofelasticfabricand related products.During the past year,Gayley, in the course of its business operations purchased,transferred,and delivered to itsCatanoplant,goods andmaterials valued in excessof $50,000 of whichgoods andmaterials valued in excess of$50,000 were transported tosaid plantdirectly fromStates ofthe UnitedStates otherthan the Commonwealthof Puerto Rico.During the pastyear Gayley Rico Companyin the course of its businessoperationsmanufactured,sold, and distributed at saidplant, products valued in excess of$500,000,of whichproducts valued in excess of$50,000 were shipped fromsaid plantdirectly to States of the UnitedStates other thanthe Commonwealthof PuertoRico.Gayley Rico Companyis, and at all times material herein has been,engaged incommerce within the meaning of Section 2(6) and (7) of theAct.Bayamon Transport Service is a corporation dulyorganized under and existing by reasonof thelaws of theCommonwealthof PuertoRico. During the past year in thecourseofitstruckingoperationswithintheCommonwealthofPuertoRico,Bayamon Transportderivedgross income in excessof $70,000 from saidoperationswhich wereperformed for various enterprisesincludingGayleyRicoCompany, Frozen Fruits FoodConcentrates,Inc.,Toa CanningCompany, Coca ColaBottling Co.of PuertoRico, and Alcoa International, Inc.,eachof which annuallyproduces,sells, and ships goodsvalued in excess of$50,000directlyoutof theCommonwealthofPuertoRico.Bayamon TransportServiceisand at all times material herein has beenengaged in commerce within the meaning ofSection 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDCongresoDe Uniones Industriales De Puerto Rico, Inc.,is a labor organization within the meaning ofSection 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Interference,Restraint,and CoercionThe complaint,as amended at the hearing, alleges thatduring the course of the strike and picketing activities, the 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Union's officers and agents engaged in, orencouraged and incited the strikers and picketers undertheir direction and control to engage in, acts of restraintand coercion against employees and other persons whowere desirous of entering the plantof Gayleyto performservices therein.The complaint specifies 12 acts, allegingthat by eachof the acts,and theirtotality,the RespondentUnion didintimidate and coerce employees in the exerciseof their rights under Section7 of the Actto refrain fromjoiningor supporting the Respondent Union's strikeactivities against theGayley Rico Company.Gayley employeeJesus Perez Cintron testified thatwhen leavinghis workat the plant at 6 o'clockon May 10,1966,which is the date the strike started, he wasphysicallyaccosted,held, andshaken byIsabelo Matos,one of a group of picketing employees,some of whom heldboards, and was threatened with kicking and having hisface split open.He testified that while thistook place,Union President Figueroa and FranklinCaban Ortiz were10 feet away.Thistestimonywas corroborated bytestimonyof VictorManuel Nieves and was not denied; Icredit the account given by Cintron.I find that the allegedmisconduct did in fact take place, and that it took place inthe presence of Union President Figueroa.The remainingquestion is whether or not Figueroatooksteps reasonablycalculatedeffectivelyto stop such misconduct.While thetestimony indicates that FranklinCaban,who was withFigueroa, did in fact subsequently intervene to preventfurther violence, there was no intervention by Figueroa,and no action was takenby Figueroareasonably calculatedto effectivelystop the misconduct,nor to disavow ordisclaim it.Accordingly,Ifind this to be a violation ofSection8(b)(1)(A)of the Act.TeamstersLocal 783,InternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemen,andHelpersof America (Coca-ColaBottlingCompany ofLouisville),160 NLRB 1776.Cintron testified further that on or about Sunday,May 15,his house was stoned and its windows broken.Rosado, an employeeofGayley,testified that aroundMay 11,1966,one "Chiqui"asked himif heknew whereCintron'shouse was but that he did not know.Rosadotestified further that the next day another striker RufinoBenitez,told "Chiqui"that he knew whereCintron livedand that Rufino Rosado and another set out to find thehouse.Benitez, an employee ofGayley, testified thatduring the strike, about a week after it started,while he,Benitez, was picketingat the Gayleywarehouse at night,Rosado came to him and according to Benitez "when he(Rosado)arrived I asked him if he was leaving and he saidyes, because he was runningaway. I asked why, and hetold me: because Chiqui,PedroPerez and he, Rosado, hadgone to Jesus Perez Cintron's home andtheyhad done ajob that Mr.Arturohad told themto do."Benitez, whiletestifying,physicallygesturedto ArturoFigueroa who waspresent during the testimony. I am not persuaded on thebasis of my observationof thedemeanorof thewitnessesas they testified and on the basis of the testimonyof recordthatMontesino, Rosado, and one Perez did in fact stoneCintron'shouse, breaking windows and threatening itsoccupants.Accordingly,Ifind that that part of thecomplaint which alleges the stoningof Cintron's house byMontesino and others has not beenestablished bysubstantialevidenceof recordand accordingly willrecommend that it be dismissed.The GeneralCounsel alleged that during the course ofthe RespondentUnion's strike andpicketing activities theUnion's agents and officers in charge permitted some ofthe strikers under their control and direction to carry clubsand sticks which they brandished and used in athreatening manner towards employees and other personswho approached the entrance to said plant for the purposeof entering therein. Considerable credible testimony wasadduced on the record by witnesses establishing this as afact.Ruben Koch,plant managerfor Gayley,and Ed Stall,Jr., testified,and I credit their testimony, that strikerscarried and brandished sticks. I find,therefore,based oncredible testimony on the record as a whole that thepickets and strikers carried sticks and clubs in a mannerdesigned to intimidate and threaten employeesof Gayleyin the exercise of rights protected by Section7 of the Act,with the knowledge of the union agents in charge of strikeand picketing activities and without attempt on their parteffectively to stop,or to disavow or disclaim,this conduct,all in violation of Section8(b)(1)(A) of the Act.GayleyForeman Pedrosa testified that on or aboutMay 11,1966, he was stopped by Merced in the presenceof other strikers including Caban, that Merced threatenedto beat him up and said that he and the strikers wouldbreak Pedrosa's ribs, and that Merced roughed him up.WhileMerced denied this,Icredit the testimony ofPedrosa whom I found to be forthright and candid. I findtherefore the aforesaid conduct by Merced and otherstrikers in physically assaulting and threatening Pedrosawas part of the overall pattern of violence and coercionestablished at the beginning of the strike by Figueroa andneither disclaimed nor disavowed by the RespondentUnion,and find the aforesaid conduct a violation ofSection 8(b)(1)(A) of the Act.It is further alleged in the complaint that on or aboutMay 12, 1966,a large group of picketers and strikers underthe control and direction of the Respondent's agents inchargeof the strike and picketing activities werepermitted to engage in mass picketing and blocking tacticsat the main entranceto the Gayleyplant and to use threatsofdamage and physical harm to a managementrepresentative and some employeesof Gayleywho wereattempting to enter theGayleyplant in an automobiledrivenby the management representative. In thisconnection there was straightforward testimony by EdNewton Stall, Jr.,director of manufacturingfor Gayley,whose testimony I credit, that about 1 a.m. very early onthemorning of May 12, 1966,driving a car in whichPatterson and Clark were also passengers,he approachedthe plant.Parked immediately in front of the plant gateand partially blocking the entrance were two vehicles. AsStall attempted to drive through the gate, the policemanand the guard who were outside the gate moved aside anda group of pickets gathered and approached the car infront and on both sides. Victor Fonseca, recognized byStall as an employee ofGayley, cameto the car windowand inquired about the two other occupants of the car.Stall told him they were employees,that they wanted toenter the plant and would the strikers please let thementer. Fonseca refused to let them enter.The crowd of 8 to12, some of them carrying sticks and clubs, became noisy.A resounding blow struck the car. Stall tried to driveslowlyinside the gate. Fonseca jumped in front of the carstating something like "you can't go in." Stall drove insidethe gate where he and the other occupants got out andwere surrounded by the crowd of pickets who hadfollowed.The three tried to walk toward the rear entranceof the plant but were restrained by the pickets.At thistime, according to Stall, Fonseca placed his hands on CONGRESO DE UNIONES INDUSTRIALES DEI PUERTO RICO451Clark and said "the Americans cannotgo in." Fonsecacontinuedto statethat the other two could not go into theplant, and placed his hand on Stall's shoulder. About thistime oneof the strikers, Hernandez, said to Clark "You'rean American, you don't belong in this. We have families,you probably have a family in America. You ought to gohome, you ought to stay out of this." This testimony byStall which I credit was substantiated by the testimony ofKoch whom I also credit. I find, therefore, that thisconduct of mass picketing and blocking tactics and thephysical menacing of Stall and the use of threats to Clarkby Fonseca and a group of strikers without any disavowalor disclaimer on the part of the Respondent Union to bepartof the pattern of conduct established by theRespondent Union was fostered and instigated by theUnion and constitutes a violation of Section 8(b)(1)(A) ofthe Act.Another Gayley employee, Juan Gascot, testified that hewas on the shiftstartingat 11 p.m. on May 10, 1966, theday the strike started, that when he arrived in a car at theplant at 10 p.m. a group of strikers were in front of thefactory stopping workers from going into the plant. Heremained in the area. About 1 or 2 o'clock in the morningwhen Gascot tried to leave the scene, Merced came to onedoor and Caban to the other and told him he could notleave.Later about 3 or 4 in themorning,he againattempted to leave. As he started the car he felt a "bump"on the back of the car where it had been hit by a piece ofwood. The next morning between 9 and 10 a.m. Gascotwent to work through the special police. When he wasinside,Merced came to the fence and told Gascot thatGascot was hungry, that Gascot had to get out of thefactory, that some day Gascot would have to come out, andthat "they would beat" Gascot. He also told Gascot towatch his car as "they" weregoingto break it up. I creditthis testimony by Gascot and find the conduct of Mercedto be a violation of Section 8(b)(1)(A) of the Act.AnibalBerrios,adriver for Bayamon Transport,testified that on May 13, 1966, he drove his tractor to theGayley plant at 2:30 p.m. to transport a van ofmerchandise out of the factory. He parked in front of thefactory and started for the office. He was surrounded andstopped by a group of about 20 pickets. When queried bythem he told them he was there to take out a loaded van.He was told he could not. He was not permitted to go to theoffice until he assured the group that that was all he woulddo. I find that ample testimony of record establishes theexistence of a pattern of conduct by the Respondent Unionof coercive acts including blocking, threats, violence, anddamage to property. I find the foregoing conduct of thegroup of pickets toward Berrios, whose testimony I credit,conformed to the pattern of coercive conduct establishedby the Respondent and designed to prevent entrance intoand emergence from the plant, therefore in violation ofSection 8(b)(1)(A) of the Act.The complaint alleged additionally that on or aboutMay 17, 1966, a group of strikers and picketers led byMontesino set fire to a Bayamon Transport Service truck.Testimony of record which I credit establishes that afterthe Berrios incident on May 13, 1966, Alvarez, president ofBayamon, went to the Gayley plant where he was asked byCaban, a former schoolmate, not to move the van out of theGayleypremises.According to his testimony, Alvarezagreed to leave the van where it was until Monday,May 16. There was testimony by Berrios, Daniel Marrero,and William Rolon Rivera, all employees of Bayamon, andallof whom I credit as testifying candidly, establishingthat on the morning of Monday, May 16, three or morepersons came to the Bayamon lot in a car. The personswere identified through testimony as including FrankieCaban, Montesino, and an assistant mechanic at Gayley.Marrero clearly identified "Chiqui" as Montesino, havingseen him testify and heard him identify himself in a relatedcourt proceeding. It was indicated by this group that a vanhad been moved out of the Gayley premises and that theybelieved it had been moved by Bayamon. While Montesinosat in the car, the hoods of the trucks were checked by thevisitors to determine which if any were still warm.According to Marrero, whom I credit, Chiqui said, "Comeon, let's go; what we have to do is set fire to the trucks." Iam satisfied from the testimony of Marrero and hisdemeanor while testifying that Marrero was referring toMontesino when he used the nickname "Chiqui." Laterthat morning Caban and others returned to Bayamon anddiscussed the matter of the moving of the truck fromGayley with Alvarez. Alvarez denied moving it but made itclear that to keep his business with Gayley he wouldprovide the service required. The next morning aBayamon tractor to which was attached a flat bedcontaining Gayley material was found burned. Guzman, aGayley employee, testified credibly that on or aboutMay 16 Chiqui asked Guzman, who was then picketing, totake him to Bayamon. Chiqui directed Guzman to theBayamon lot where Chiqui got out, dispensed the liquidcontents of a paper bag inside the cabin of a truck, strucktwo matches, threw them inside the cabin, and started afire.Chiqui then jumped in the car and they departed. Iam satisfied from credible testimony of record that the"Chiqui" referred to was Montesino. The record alsoestablishes that a man's shoe was found at the scene of thefire.There was testimony that Montesino left the sceneminus a shoe. I am convinced and find that Caban andMontesino went to the Bayamon premises with others, aspart of the overall pattern of the Respondent Union tointerferewith and coerce Bayamon and to discontinuedeliveries to and from Gayley, and that Montesino, afterthreatening to do so in the presence of Caban, returned atnight with striker Guzman and set fire to a Bayamontractor.Ifind this conduct concerning which theRespondent Union had knowledge and concerning which ittook noactioneffectively to stop, disavow, or disclaim tobe a violation of Section 8(b)(1)(A) of the Act.Local 3,InternationalBrotherhoodofElectricalWorkers,AFL-CIO (New Power Wire and Electric Corp.),144 NLRB1089.The testimony of Jorge Gomez Sanchez established thathis son went to work for Gayley on May 10, 1966, the daythe strike began, that on or about May 20, 1966, VictorFonseca came to his home with several others andpersuaded Sanchez to drive with them to the Gayley plantfor the purpose of persuading his son to leave the plant andstop working for Gayley during the strike. From Sanchez'testimony, which I credit, I am convinced thatas a resultof his discussion with Fonseca and because of thestatements made by Fonseca he was concerned for thephysical safety of his son and was in fact coerced intogoing with the strikers and persuading his son to leave thefactory. The actions of Fonseca and the other strikers inintimidating and coercing Sanchez and through Sanchezcoercing his son, were a continuing part of the overallpattern of the Respondent Union in the conduct of itsstrike and picketing activities and I find it to be a violationof Section 8(b)(1)(A) of the Act.295-269 0-69-30 452DECISIONS OF NATIONALLABOR RELATIONS BOARDThe record also contains testimony by Fernandini, whowas in charge of the security guards at Gayley, concerningtwo incidents occurring around May 20, 1966, in whichMerced threatened him, threatened to break his face intwo, and stated that he was going to go after the patrols;thatMerced, angered over the introduction of newemployees into the plant after the strike was under way,threatened, if these employees were not taken out byGayley, to stop and search all cars and physically to takeout such employees to stop them from entering the plant,and that if such employees were carried in patrol cars tobreak up these patrol cars. I credit the testimony ofFernandini and find these threats to be a violation ofSection 8(b)(1)(A) of the Act.William Herrera, an independent trucker, testified thathe and another driver made a delivery to Gayley Rico onMay 21, 1966, at which time Merced jumped on their truckthereby causing Herrera to stop the truck and preventinghim from entering the plant until the police intervened. Icredit Herrera's testimonyand find the conduct of Mercedto be a violation of Section 8(b)(1)(A) of the Act.Testimony of record establishes that Gonzalez, a Gayleysupervisor, had his car parked on May 13 on Gayleyproperty in the back of the plant, discovered that hiswindshield had been smashed, and found stones on the carhood. Testimony by German Laurean, a Gayley employeeand striker, whom I credit, established that on May 13 inthe afternoon Merced stated to a group that he had"broken the glass of Tony Gonzalez." I find this to be aviolationof Section 8(b)(1)(A) of the Act.Based on careful analysis of the record in this case andon my observation of the demeanor of thewitnesses asthey testified, I am convinced and find that each of theincidents alleged in the complaint with the exception ofthe stoning of Cintron's house by Montesino and othersoccurred as alleged and that each of them is a violation ofSection 8(b)(1)(A) of the Act. I am also convinced that theRespondent Union herein with the beginning of the strikeon May 10, 1966, embarked on a course of conduct at theGayley plant, and away from the Gayley plant, which waspart of an overall pattern including the carrying of sticksand clubs by pickets, the damaging of property by fire andotherwise, and the use of coercion and intimidation byforce and threats, all for the purpose of intimidating andcoercing employees of the Charging Parties herein in theexercise of rights protected by Section 7 of the Act. TheRespondent Union, which instigated and fostered theseactsofmisconduct, did nothing effectively to stop,disavow, or disclaim them. I find, therefore, that in itstotality this conduct clearly violates Sectionft)(1)(A) ofthe Act.B.The Responsibility of the Respondent UnionIt is alleged in the complaint, as amended, that at alltimesmaterialArturoFigueroa,presidentoftheRespondent Union, Juan Francisco Merced, FranciscoRivera Montesino, Vicor Fonseca, Franklin Caban Ortiz,andGabriel')ImoRodriquezwere agents of theRespondent Union and that the Respondent Union isresponsible for the conduct of said agents under theprovisions of Section 2(13) of the Act. The complaintfurther alleges that the strike and picketing activitiesherein were sponsored and supported by the RespondentUnion and that the activities of the strikers and picketerswere under the direction and control of the officers andagents of the Respondent Union. The Respondent Unionadmits that Figueroa is the president of the RespondentUnion but denies the allegations-concerning the agencystatus of all the named individuals and denies that theactivities of the strikers and picketers were under thedirection and control of the alleged officers and agents.According to the testimony of Gabriel Olmo Rodriquez,who identified himself as secretary-treasurer of theRespondent Union, during the course of the strike when hewas present at the picket line he made sure that thepickets conducted themselves in accordance with unionpolicy, that if the pickets came and asked questions as towhere and how they could picket he told them, that whilehewas not instructed to do this by Figueroa henevertheless did it as he knew it was his duty as a unionofficial.Rodriquez also testified that whenever he left thescene of the picketing he made sure somebody responsiblewas left in charge, usually Merced and Caban, and gavethem instructions. Rodriquez also testified that he madesure that the supplying of food and other items wentsmoothly. Caban testified that hewas incharge of thepickets, sometimes during the day, other times at night,and that Merced generally directed during the day. Cabanstated that Figueroawas sometimesin the vicinity of thepickets, would inquire as to the situation, and would stayand talk to the pickets; and that Figueroa would ask him(Caban) how the conduct of the picketing was going. Thereis ample credible testimony of record to establish and Ifind that the Respondent Union sponsored and was incharge of strike and picket line activities, that Figueroakept in touch with the situation by going regularly to thescene, talking with picket directors and pickets, andinquiring and receiving status reports from those incharge. It is clear that Union Officer Gabriel OlmoRodriquez was similarly in charge of the strike and picketactivities, leftMerced, Caban, and sometimes others incharge when he was not there, kept in touch, and advisedon the situation. The record clearly indicates that bothFigueroa and Rodriquez were conspicuous in and aboutthe picket area and on the picket line directing the picketactivities. I find therefore that Figueroa and Rodriquezwere officers and agents of the Respondent Union for thebroad purpose of directing -ind conducting strike, picket,and related activity, and that the Respondent Union isresponsible for their conduct and for the conduct of otherswhich occurred in their presence, or outside theirpresence, which was an integral part of the pattern ofconduct which they established and encouraged andwhich they fosteredand instigated,and concerning whichthey did not take steps reasonably calculated effectively tostop, disavow, or disclaim.Local 888 U.A.W. (MiamiPlating Co.),144 NLRB 897.The record also amply establishes that Juan FranciscoMerced and Franklin Caban were members of theorganizing committee for the Respondent Union, wereactive in the picket area and on the picket line, and thatthey actively directed and controlled picketing activity,with the knowledge, direction, and consent of Figueroaand Rodriquez.While the Respondent Union contendsthat the agency status of Merced and Caban was limited toorganizing activities,Iam persuaded by substantialcredible evidence on the record as a whole, and I find thatunder the circumstances Merced and Caban were agentsof the Respondent Union not only for the purposes of theorganizing committee but for the broad purpose ofdirecting and conductingstrike andpicketing activitieswhich are the subject of the charges herein and that the CONGRESO DE UNIONES INDUSTRIALES DE! PUERTO RICO453Respondent Union is responsible for their conduct to thesame extent as in the case of Figueroa and Rodriquez.As for Francisco Montesino, while he was not anemployee of either of the Charging Parties herein, there issubstantial testimony of record to establish that he playeda role at the strike and picket scene well beyond that of anordinary picket. I am persuaded that he was there with theknowledge and consent of Union President Figueroa, tohelp with the strike and picket activities, counseled andadvised with Merced and Caban when they were in chargeof activities, did himself direct the pickets on occasion,and was clearly observed on the scene communicatingwith union chiefs Figueroa and Rodriquez. His activitieswere not disclaimed or disavowed by the RespondentUnion nor were steps taken to effectively stop hisactivities.While Montesino and others testified that hispresence in the strike and picket area was merely becausehe had a girl friend in the area, I simply do not credit thistestimony.Similarly, as to Victor Fonseca there is ample testimonyof record to establish that he was a conspicuousparticipant in strike and picket activities working closelywith Merced and Caban in carrying out strike and picketobjectives. Under the circumstances, I am convinced andfind that Montesino and Fonseca were agents of theRespondent Union for the purpose of conducting strikeand picket and related activities and that the RespondentUnion is responsible for their conduct within this scoperegardless of whether their specific acts were actuallyauthorized or subsequently ratified.United FurnitureWorkers of America, Local 309, C.I.O., (Smith CabinetManufacturing Company),81NLRB 886. Assuming,arguendo,that Fonseca and Montesino were not agents ofthe Respondent Union there is ample credible testimony ofrecord to establish the fact that they were active in thestrike and picket area, that both were observed on thepicket line in the conduct of picket activities undercircumstances indicating knowledge by the RespondentUnion throughits agents.Accordingly, I would apply theprinciple that the basis of the Respondent Union'sresponsibility for improper conduct by pickets is based onits instigationor fostering of such conduct. To the extentthat the acts and conduct of Fonseca and Montesino areincluded hereinabove in the findings of violations ofSection 8(b)(1)(A) by the Respondent Union, I find thatsuch conduct conformed to the pattern established by theRespondent Union through its officers and agents, was notthe conduct of these persons as individuals but wasinstigated or fostered by the Respondent Union through itsagents Figueroa, Rodriquez, Merced, and Caban andaccordingly I hold the Respondent Union responsibletherefor.Local No.888,U.A.W., supra.In any event, Iwould hold the Respondent Union responsible for acts ofmisconduct and violence by the strikers based on the factthat the Respondent Union which authorized the strikeknew of the acts of misconduct and violence but took nosteps reasonably calculated effectively to stop such acts.TeamstersLocal 783,InternationalBrotherhood ofTeamsters,etc.(Coca-ColaBottlingCompany ofLouisville),160 NLRB 1776.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent Union set out insection III, above, occurring in connection with the opera-tions of the Charging Parties described in section I,above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.Upon the foregoing findings of fact and upon the entirerecord herein, I make the following:CONCLUSIONS OF LAW(1)The Respondent Union is a labor organization withinthe meaningof Section 2(5) of the Act.(2)By assaultingand threatening to commit bodilyharm to, and damage to the property of, supervisors,employees, and others; by intimidating supervisors,employees, and others; by picketing with clubs and sticks;by mass picketing and blocking tactics; by physicallypreventing supervisors, employees, and others fromenteringthe struck premises; by setting fire to the truck ofa transport serviceattemptingto continue service duringthe strike; by threatening and coercing the father of anemployee in order to prevent the employee from workingduring the strike; by threatening plant guards with bodilyharm; by breaking the windshield of an employee's car;and byencouraging,fostering, instigating, and embarkingon a course and pattern of conduct including the foregoingconduct; and by taking no steps effectively to stop,disclaim,or disavow such conduct, the Respondent Unionhas restrained and coerced employees of the ChargingParties herein in the exercise of their rights guaranteed bySection 7 of the Act and thereby has engaged in and isengagingin unfair labor practices affecting commercewithin themeaningof Section 8(b)(1)(A) of the Act.(3)The aforesaid unfair labor practices are unfair laborpractices within themeaningof Section 2(6) and (7) of theAct.(4)That portion of the complaint alleging the stoningand breaking of windows of the house of an employee byMontesino and othersisnotestablished by substantialevidence and is dismissed.THE REMEDYThe coercive and illegal conduct found herein, includingthreats,violence, and destruction, requires that theRespondent Union be ordered to cease and desist fromthis type of conduct in any further strike and picketingactivities connected with the Charging Parties herein.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, it is hereby recommended that theRespondent,CongresoDe Uniones, Industriales DePuerto Rico, Ind., its officers,agents,and representatives,shall:1.Cease and desist from restraining and coercingemployees of the Charging Parties herein byassaultingand threateningto commit bodily harm to, and damage tothe property of, supervisors, employees, and others;picketingwith clubs and sticks,masspicketing andblocking tactics;physicallypreventing supervisors,employees, and others from entering the struck premises;setting fire to the truck of the transport service attemptingto continue service during the strike; threatening andcoercing the father of an employee in order to prevent theemployees from working during the strike; threateningplant guards with bodily harm; breaking the windshield of 454DECISIONS OF NATIONALan employee's car; or in any other manner restraining orcoercing employees of the Charging Parties in the exerciseof their rights guaranteed in Section7 of the Act.2.Takethe following affirmative action which it isfound will effectuate the policiesof the Act:(a)Post at the offices and meeting halls of theRespondent Union copies of the attached notice marked"Appendix. "ICopies of said notice,to be furnished by theRegional Director for Region 24, after being duly signed bythe Respondent's representative, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including places where notices,toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered,defaced, or covered by any other material.(b)Mail signed copies of the notice to the RegionalDirector for Region 24 for posting,the Charging Partieswilling, at all locations where notices to their employeesare customarily posted.(c)NotifytheRegionalDirector for Region 24, inwriting, within 20 days of the receipt of this Decision, whatsteps the Respondent has taken to comply herewith.2'In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Oidei is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "2In the event that this Recommended Order is adopted by theBoard, this piovision shall be modified to read "Notify theRegional Director for Region 24, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken tocomply herewith "APPENDIXNOTICE To ALL MEMBERS OF CONGRESO DE UNIONESINDUSTRIALES DE PUERTO RICO, INC. AND ToEMPLOYEES OF GAYLEY RICO COMPANY AND BAYAMONTRANSPORT SERVICEPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT restrain or coerce employees ofGayleyRicoCompany and Bayamon TransportService in the exercise of employee's rightsguaranteed in Section 7 of the Act (including the rightto refrain from joining or assisting our union) byassaulting and threatening to commit bodily harm to,anddamage to the property of, supervisors,employees, and others; picketing with clubs andsticks,masspicketingandblockingtactics;physically preventing supervisors, employees, andothers from entering the struck premises; setting fireto the truck of a transport service attempting tocontinue service during the strike; threatening andcoercing the father of an employee in order to preventtheemployee from working during the strike;threatening plant guards with bodily harm; breakingthe windshield of an employee's car.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theLABOR RELATIONS BOARDrights guaranteed by Section 7 of the National LaborRelations Act.CONGRESO DE UNIONESINDUSTRIALES DE PUERTORICO, INC.(Labor Organization)DatedBy(Representative)(Title)GAYLEYRICO COMPANY(Employer)DatedBy(Representative)(Title)BAYAMON TRANSPORTSERVICE(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.Ifmembers and employees have any questionconcerning this notice or compliance with its provisions,they may communicate directly with the Board's RegionalOffice,P.O.Box 11007, Fernandez Juncos Station,Santurce,PuertoRico 00910, Telephone 724-7171,Extension 123.UnitedAssociationof Journeymen andApprentices of thePlumbing and PipeFitting Industryof the UnitedStates andCanada, Local No. 481, AFL-CIOandNorthwestNaturalGasCompanyandInternationalChemicalWorkers Union,Local No. 133. Case 36-CD-38.March 17, 1967DECISION AND DETERMINATION OFDISPUTEBY MEMBERS BROWN, JENKINS, AND ZAGORIAThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended,followinga charge filed by Northwest Natural Gas Company,herein called the Company,alleging that UnitedAssociation of Journeyn en and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada, Local No. 481,AFL-CIO,hereincalled the Plumbers,violated Section 8(b)(4)(D) ofthe Act.A duly scheduled hearing was held beforePatrickH.Walker,HearingOfficer,onSeptember 26, 1966. All parties appearing wereafforded full opportunity to be heard, to examine andcross-examine witnesses,and to adduce evidencebearing upon the issues. The rulings of the HearingOfficer made at the hearing are free from prejudicial163 NLRB No. 56